Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 13, this claim is indefinite since it further recites a “dongle…configured to receive and process image data from the image sensor…and to receive and process rotational orientation data from the rotational sensor to digitally reorient the image data”, whereas claim 9, from which this claim depends, already redundantly recites “an image processor configured to receive and process image data from the image sensor and rotational orientation data from the rotational sensor and…digitally reorient the image data”.  It is unclear if this claim was intended to include two separate elements that are configured to receive and process image data from the image sensor and to receive and process rotational orientation data from the rotational sensor to digitally reorient the image data, or if the “dongle” was mistakenly given the functioning of the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1, 2, 4, 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Richardson et al. (US 2014/0285644, hereinafter “Richardson”).
As to claim 1, Richardson discloses a medical borescope, comprising: 
a handle (hand-piece unit 110, Fig.1); 
a tube (endoscope tube 120, Fig.1) rotatably coupled with the handle (“freely rotate relative to each other” [0023]); 
a tip positioned at a distal end of the tube (not numbered but tip end that accommodates the image sensor 140, Figs.1,5), wherein the tip comprises an image sensor (image sensor 140, Figs.1,5) configured to generate image data (full color video, [0015]), and wherein the image sensor is fixed with respect to the tube (image sensor 140 rotates with tube 120, [0017],[0029], and is therefore fixed to the tube); 
a rotational sensor (potentiometer 212, Fig.3, [0025]) configured to detect a rotational orientation of the handle with respect to the tube ([0025]); and 

	As to claim 2, wherein the tip comprises a camera module (note lens stack 180 at distal end of tube 120, Fig.5), and wherein the camera module is at least partially positioned within a lumen of the tube (as shown in Fig.5).
	As to claim 4, Richardson further discloses a rotational coupling element (note components 160,170,175, Fig.5) configured to rotationally couple the tube with the handle ([0028]).
As to claim 8, the rotational sensor comprises a potentiometer (potentiometer 212, [0025]).
	As to claim 9,  Richardson discloses a borescope, comprising: 
a handle (hand-piece unit 110, Fig.1) ; 
a shaft (endoscope tube 120, Fig.1) rotatably coupled with the handle (“freely rotate relative to each other” [0023]); 
an image sensor (image sensor 140, Figs.1,5) configured to generate image data (full color video, [0015]), wherein the image sensor is fixedly coupled with the shaft (image sensor 140 rotates with tube 120, [0017],[0029], and is therefore fixed to the shaft) ; 
a rotational sensor (potentiometer 212, Fig.3, [0025]) configured to detect a rotational orientation of the image sensor with respect to the handle ([0025]) and generate rotational orientation data comprising data indicative of a rotational orientation of the image sensor with 
an image processor (image signal processor (ISP)/camera processor, not shown, but mentioned in [0017],[0027]) configured to receive and process image data from the image sensor (image sensor data processed by ISP, [0017], Abstract) and rotational orientation data from the rotational sensor ([0017],[0027],Abstract), and wherein the image processor is configured to digitally reorient the image data using the rotational orientation data ([0017],Abstract).
	As to claim 10, the shaft comprises a tube (tube 120, Fig.1).
	As to claim 11, the rotational orientation data comprises data indicative of a rotational orientation of the handle with respect to the shaft ([0017],[0025]).
	As to claim 12, Richardson further discloses a camera module (note lens stack 180 at distal end of tube 120, Fig.5) containing the image sensor, wherein the camera module is positioned at a distal end of the shaft (Fig.5).
(Langell)
	As to claim 13, Richardson further comprising a dongle (image signal processor (ISP)/camera processor, not shown but mentioned in [0017],[0027]) coupled with the borescope (the ISP is at least electrically and mechanically coupled to the borescope via wires (e.g. cable 130, Fig.1) since such receives image sensor data, [0017], and rotational sensor data, [0017],[0027]) , wherein the dongle is configured to receive and process image data from the image sensor, and wherein the dongle is further configured to receive and process rotational orientation data from the rotational sensor to digitally reorient the image data ([0017],[0027], Abstract).

generating image data using a borescope (endoscope 100 includes image sensor 140, Figs.1,5, for generating image data (full color video, [0015])), wherein the borescope comprises a first portion (tube 120, Fig.1) comprising an image sensor (Fig.1) and a second portion (hand-piece 110) rotatably coupled to the first portion (as described in [0023]); 
rotating the first portion with respect to the second portion (“rotation of the hand-piece 110 relative to the endoscope tube 120, [0023]); 
sensing an orientation of the first portion with respect to the second portion (rotational sensor, such as potentiometer 212, senses relative angle due to relative rotation, [0025]); and
using a sensed orientation of the first portion with respect to the second portion to digitally reorient the image data ([0017],[0027],Abstract).
	As to claim 15, Richardson further discloses displaying a video stream comprising the image data (final erect video stream, Abstract).
	As to claim 16, the video stream maintains a fixed orientation (video stream is digitally rotated to maintain a fixed image horizon, [0017],[0023]), and wherein, but for the step of using a sensed orientation of the first portion with respect to the second portion to digitally reorient the image data, the video stream would rotate (if not digitally rotated, the image stream would rotate upon rotation of the endoscope).
	As to claim 17, the video stream comprises a real-time video stream of the image data from a procedure using the borescope (video frames captured at 1/120 s or less, [0015]).
	As to claim 18, wherein the first portion comprises a shaft of the borescope (as set forth in claim 14).

	As to claim 20, Richardson further discloses: generating rotational orientation data comprising data indicative of a rotational orientation of the first portion of the borescope with respect to the second portion of the borescope sensor (rotation sensor generates measurement values, e.g. resistance, indicative of the relative angular rotation, [0025]); transmitting the rotational orientation data and the image data to a dongle coupled with the borescope (angle measurement and image sensor data sent to an ISP that is coupled to the endoscope, [0017],[0027],Abstract); processing the rotational orientation data and the image data using the dongle to digitally reorient the image data and generate digitally-reoriented image data (suitable software image rotation to maintain desired orientation, Abstract, [0017]); and displaying a video stream of the digitally-reoriented image data in real- time (displayed video stream, Abstract, [0015]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2014/0285644, hereinafter “Richardson”) in view of Miyazaki (U.S. 6,184,923).



    PNG
    media_image1.png
    282
    399
    media_image1.png
    Greyscale

have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have coupled the camera module (lens stack) of Richardson according to the technique of Miyazaki (e.g. coupling outside of the lumen of the tube) as a known equivalent alternative technique of coupling the camera module to the distal end of the tube.  Additionally, one of ordinary skill would recognize that using the technique of Miyazaki wherein the camera module is detachably coupled to the distal end outside the lumen of the tube would allow for easier replacement of the camera module in order to change imaging characteristics or replace damaged optics.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2014/0285644, hereinafter “Richardson”) in view of Ouyang et al. (US 2017/0188795, hereinafter “Ouyang”).
Richardson, as set forth above with respect to claim 4, fails to disclose that the rotational coupling element is configured to limit a degree to which the tube can rotate with respect to the handle.  Ouyang teaches, in a similar endoscope having a shaft/image sensor that is rotatable with respect to the handle (Fig.9A, [0078]) and a rotational sensor for detecting the rotation extent for correcting image orientation ([0078]), to provide a rotation limiter in the coupling element to limit the degree to which the tube can rotate with respect to the handle ([0027]).  Ouyang teaches that such rotation limiter is necessary to prevent undue stress on the image sensor wires due to twisting ([0062],[0065]).  Since the endoscope of Richardson includes wires extending from the tube to the handle (wire harness 144, Fig.5), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rotation limiter to limit the rotational extent between the shaft and handle in order to prevent undue stress on the wire harness due to excessive twisting, as taught by Ouyang.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2014/0285644, hereinafter “Richardson”) in view Slavik et al. (U.S. Pat. 6,078,249).
Richardson, as set forth above with respect to claim 4, fails to disclose that the rotational coupling element comprises a worm gear positioned within the handle.  Instead, Richardson discloses that the rotational coupling element within the handle (110) includes a disk/wiper type potentiometer for measuring the angular rotation between the tube (120) and the handle .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following reference are exemplary of prior art regarding relative rotation of shaft and handle and/or maintaining rotational orientation of the image and/or worn gear rotational couplings:
	US 20170265879 A1	Washburn, II; Richard H. et al.
US 20100125166 A1	Henzler; Marc
US 20080108869 A1	Sanders; Gerald J. et al.
US 5050584 A	Matsuura; Nobuyuki
US 4357591 A	Gray; Richard
US 20160000301 A1	Langell; John et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769. The examiner can normally be reached Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795